Citation Nr: 1529955	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease (to include coronary artery disease), including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to July 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  Jurisdiction of his case is currently with the VA RO in Houston, Texas.

In September 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.


FINDING OF FACT

The Veteran does not have current ischemic heart disease or coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease (to include coronary artery disease), including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In February 2004 and April 2011 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a January 2007 letter regarding another issue, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic file does not reveal any additional VA treatment records, relevant to the service connection claim on appeal.

In September 2014, the Board remanded the Veteran's case to obtain records of the his cardiac treatment from May 2011 to the present, to specifically include those from Drs. R.B., his cardiologist, and J.P., his family physician, and to afford him a VA cardiovascular examination.  The Veteran did not respond to the AOJ's October 2015 letter requesting that he provide authorization for VA to obtain his private treatment records.  Records from the Valley Coastal Bend VA medical center (VAMC), dated from April 2011 to March 2015, were obtained.  He was scheduled for a VA examination in March 2015.

The March 2015 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board's duties to notify and assist were met in this case.



II. Factual Background and Analysis

The Veteran contends that he has coronary artery disease due to exposure to herbicides or the result of combat stress.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of cardiac pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service connection is currently in effect for atrioventricular block with pacemaker, status post sick sinus syndrome with right bundle branch block, evaluated as 10 percent disabling.

The Veteran's Certificate of Release or Discharge from Active Duty (DD 214) indicates that he had no foreign service, although his awards and decorations include a Combat Action Ribbon, Vietnam Service Medal, Republic of Vietnam Campaign Medal, and a Bronze Star Medal w/Combat "V" (noted on a Correction to DD 214 (DD 215)), that suggest he served in Vietnam and may have been exposed to herbicides.

The Veteran has reported that he served two tours in Vietnam that involved combat both in the infantry and flying.  His reports are consistent with his combat decorations and duties as an aviator.  His service in Vietnam and presumed herbicide exposure are conceded.

Service treatment records do not discuss treatment for ischemic or coronary artery disease.  The records include an August 1988 annual service examination report indicating that results of an electrocardiogram (EKG) performed at that time showed sinus bradycardia that was not considered disqualifying.

Results of a September 1989 EKG included sinus bradycardia and nonspecific conduction delay with no pathology, and the EKG otherwise normal.  Similar findings were reported in August 1990 and August 1991.

When examined for retirement in May 1992, results of an EKG included sinus bradycardia and nonspecific intraventricular conduction delay, with no change from previously. A chest X-ray was negative, as was a retirement stress test. 

The post service evidence includes private treatment records from Dr. R.B., the Veteran's cardiologist, dated from January 1999 to May 2011, that do not discuss complaints or diagnosis of, or treatment for, ischemic or coronary artery disease.  

Results of a treadmill stress test performed in January 1999 included maximal treadmill test without evidence of myocardial ischemia, with complete bundle branch block with exercise noted.  A treadmill stress thallium scan performed at that time was negative for reversible ischemia.  The Veteran had a pacemaker implanted in March 1999.

Echocardiography performed in July 2006 showed good left ventricular function.  

Medical records from Dr. J.P., the Veteran's family physician, dated from November 2008 to May 2011, include a November 6, 2008 record indicating that the Veteran saw Dr. R.B. in August and an EKG was normal.  Nonetheless, the assessment was coronary artery disease.

In a June 2010 letter to Dr. J.P., Dr. R.B. reported that the Veteran was doing well lately with no paroxysms of tachycardia.  The Veteran had mild chest tightness with some anxiety in argument.  The assessment was sick sinus syndrome, atrial fibrillation, and pacemaker.

Dr. R.B.'s records include results of a lexican stress test performed in July 2010 due to a history of chest pain and dizziness with the pacemaker.  Results were normal with an ejection fraction of 79 percent.

In a November 2010 office record, Dr. R.B. specifically noted that the Veteran did not have chest discomfort suggestive of ischemia.  The clinical impression sick sinus syndrome, status post pacemaker, and atrial fibrillation, resolved.  

VA outpatient records, dated from April 2011 to February 2015, show that the Veteran had coronary artery disease with a history of arrhythmia, status post pacemaker since 1999, for which he saw a private cardiologist for regular stress tests.  In April 2011, he denied acute chest pain, paroxysmal nocturnal dyspnea (PND), or swelling in his feet.  It was noted that a recent lexican stress test was normal.

In May 2011, Dr. R.B. noted a history of atrial fibrillation, and that results of a June 2010 EKG were normal as were those of a May 2011 EKG.

The Veteran underwent VA examination for ischemic heart disease in June 2011.  The examiner reported that the Veteran did not have ischemic heart disease and had chest pain, diagnosed in 2006, postsurgical status of cardiac pacemaker in situ, diagnosed in 1999, and arrhythmia, diagnosed in 1998.  There was no history of myocardial infarction, coronary bypass surgery, or congestive heart failure.  The examiner reviewed results of an EKG performed in May 2011, chest x-ray performed in November 2010, and an echocardiogram performed in July 2006, when the left ventricular ejection fraction (LVEF) was 75 percent.

The examiner noted that the Veteran's symptoms occurred on a random basis; other-wise the Veteran was not limited.  He functionally worked out daily.  Arrhythmia occurred spontaneously.  No cardiac catherization was done for coronary evaluation. The Veteran was under the care of private cardiologist.

A June 2012 VA medical record reflects that the Veteran had occasional chest pain with no palpitation, lightheadedness or swelling feet.  The impression was coronary artery disease, status post arrhythmia, asymptomatic.

In March 2015, the Veteran underwent VA examination for heart conditions.  The examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran was diagnosed with supraventricular arrhythmia in 1988 and implanted cardiac pacemaker in 1999.  The Veteran complained of easy fatigue and lightheadedness when arising from a seated position.  He was short of breath on activity and had occasional pressure of chest pain across his chest that was not exercise-related, described as atypical chest pain.  

The examiner stated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease. The etiology of the Veteran's current heart condition was sick sinus syndrome interventricular conduction delay.  The Veteran never had a myocardial infarction or congestive heart failure.  He had a cardiac arrhythmia described as intermittent (paroxysmal) atrial fibrillation, documented on electrocardiogram.  The Veteran also had constant sick sinus syndrome.  He did not have a heart valve or infectious heart condition.  

Results of the lexican thallium stress test performed in July 2010 were negative for ischemia with normal perfusion, an ejection fraction of 79 percent, and no valve disease.

The examiner noted his review of the conflicting medical evidence and that medical records were reviewed at length.  In the VA examiner's opinion, the Veteran had no evidence of ischemic heart disease.  According to the examiner, the Veteran's claimed chest pain was not typical in nature, not always related to increased physical activities or stress, and was evaluated with the lexican stress test in July 2010, that was negative for ischemia with no perfusion defect and an ejection fraction within normal limits (79 percent).  Similar results were obtained in 2002.  The examiner stated that there was no objective evidence at this time of coronary artery disease or ischemic heart disease.

While earlier evidence suggested that the Veteran had current coronary artery disease, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The examiner's opinion was more informed and he also provided more extensive reasoning for his conclusions.  The examiner's opinion is entirely consistent with that of the June 2011 VA examiner.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of coronary artery disease were incorrect.

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.

The Veteran has pointed to the earlier assessments of coronary artery disease as proof that he has a current disability; but these assessments were made in the face of negative testing and subsequent private and VA medical opinions have been to the effect that he does not have current ischemic heart disease.  As noted the negative opinions are more probative, because they are consistent with the testing and the most recent VA examiner provided extensive reasons for the opinion.

In sum, a preponderance of the evidence is against the claim for service connection for ischemic heart disease, including coronary artery disease, including as due to exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for ischemic heart disease (including coronary artery disease), including as due to exposure to herbicides, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DE CISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
MAR 2015
 4597
Page 1
CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Court's website at: http://www.uscourts.cavc.gov.  The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015 
 4597
Page 2
SUPERSEDES VA FORM 4597, APR 2014, 
  WHICH WILL NOT BE USED



